Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2004

Willoughby v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2421




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Willoughby v. Atty Gen USA" (2004). 2004 Decisions. Paper 519.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/519


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                       No. 03-2421


              GLENFORD WILLOUGHBY,

                                  Appellant

                             v.

                ATTORNEY GENERAL




      On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                 (Dist. Ct. No. 02-cv-08158)
      District Judge: Honorable Ronald L. Buckwalter



        Submitted Under Third Circuit LAR 34.1(a)
                      June 24, 2004

Before: NYGAARD, MCKEE and CHERTOFF, Circuit Judges.

                    (Filed July 7, 2004)



                        OPINION



                             1
CHERTOFF, Circuit Judge.

     We will affirm based on Dia v. Ashcroft, 353 F.3d 228 (3d Cir. 2003) (en banc).




                                         2